The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 9, 2015

                   No. 04-15-00225-CR, 04-15-00226 and 04-15-00227-CR

                       Arturo Rosales AKA Artemio Rosales-AYALA,
                                        Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                Trial Court No. 2013CR10431, 2014CR1785 and 2014CR1786
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
         Appellant’s motion for access to the appellate record is granted. We order the clerk of
this court to send appellant, pro se, a copy of the record. We further order appellant’s pro se
brief is due November 23, 2015. Appellant is advised that no extensions of time to file the pro
se brief will be granted absent a showing of extraordinary circumstances.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court